—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered February 15, 1994, which granted defendant’s motion to dismiss the complaint, unanimously affirmed, without costs.
Plaintiffs failure to commence the action within one year after his causes of action accrued, as mandated by McKinney’s Unconsolidated Laws of NY § 7107 (L 1950, ch 301, § 7), amounts to a jurisdictional defect requiring dismissal of the action (Lumbermens Mut. Cas. Co. v Port Auth., 137 AD2d 796). Concur—Ellerin, J. P., Kupferman, Asch, Nardelli and Williams, JJ.